In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-17-00124-CR &
                    06-17-00125-CR



         CHAD ALAN CAPPIELLO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                 Hopkins County, Texas
          Trial Court Nos. 1725811 & 1725812




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       Chad Alan Cappiello appealed his conviction of two counts of theft of property in this

Court’s cause numbers 06-17-00109-CR and 06-17-00110-CR. Cappiello then filed a motion for

bond pending appeal in each of these cases, which the trial court denied. Cappiello appealed the

bond denial orders in this Court’s cause numbers 06-17-00124-CR and 06-17-00125-CR. This

Court has determined that the reporter’s record in our cause numbers 06-17-00109-CR and 06-17-

00110-CR includes information on which the trial court based its decision to deny Cappiello bond

pending appeal. These records were not filed in the bond denial appeals.

       In an effort to expedite matters and to avoid duplication of effort, the clerk of this Court is

ordered to incorporate the reporter’s record from cause numbers 06-17-00109-CR and 06-17-

00110-CR into cause numbers 06-17-00124-CR and 06-17-00125-CR as a part of the appellate

record in those matters. See TEX. R. APP. P. 2.

       IT IS SO ORDERED.

                                              BY THE COURT



Date: August 14, 2017




                                                  2